NUMBER 13-14-00124-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


               IN THE INTEREST OF A.E. AND A.E., CHILDREN


                     On appeal from the 135th District Court
                           of De Witt County, Texas.



                 ORDER TO FILE APPELLANT’S BRIEF
                  Before Justices Garza, Benavides, and Perkes
                                Order Per Curiam

       This cause is before the Court on appellant’s first unopposed motion for extension

of time to file his brief. This Court, having fully examined and considered appellant’s

motion is of the opinion that, in the interest of justice, appellant’s first motion for extension

of time to file his brief should be granted with order. The Court, however, requires strict

adherence to the briefing rules in appeals of parental termination cases, such as this

appeal, and looks with disfavor upon the delay caused by such extension requests. See

TEX. R. APP. P. 38.6; see also id. at R. 28.4.
       Appellant’s first motion for extension of time to file his brief is hereby GRANTED,

and appellant is hereby ORDERED to file his appellate brief with this Court on or before

April 23, 2014. Further motions for extension of time will not be favorably entertained

by this Court, absent extraordinary circumstances.

       The Clerk of this Court is ORDERED to serve a copy of this order on appellant by

certified mail, return receipt requested.

                                                                     PER CURIAM

Delivered and filed the
17th day of April, 2014.




                                            2